Emery, J.
The respondent demurs to the indictment against him for assault and battery, and shows for cause of demurrer (1) that the indictment does not describe the act charged as “unlawful;” and (2) that it does not describe the act as done in a “wanton, wilful, angry or insulting manner, having an intention and existing ability to do some violence;” these being words contained in the statute defining the offenses of assault and of assault and battery. R. S. (1883), c. 118, § 28.
The words omitted are not necessary to the validity of the indictment. They are all implied in the word “assault.” The statute is merely declaratory of the common law. It adds nothing to the common law definition of assault, and requires no additional allegations in an indictment. Cent. Dict. ; 3 Bl. Com. 120; Hays v. The People, 1 Hill, 351; U. S. v. Lunt, 1 Sprague, 311; State v. Dearborn, 54 Maine, 442.

Exceptions overruled. Respondent to plead, anew as per stipulation.